IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                                     :          NO. 633
                                                   :
        ORDER AMENDING RULE                        :          CIVIL PROCEDURAL RULES
        1915.4-4 OF THE                            :
        PENNSYLVANIA RULES OF                      :          DOCKET
        CIVIL PROCEDURE                            :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 28th day of October, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 45 Pa.B. 1606 (April 4, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1915.4-4 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on January 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.